EXHIBIT 10.21

AGREEMENT

THIS AGREEMENT (this “Agreement”) is effective as of June 30, 2006 (the
“Effective Date”), by and between DESIGN WITHIN REACH, a Delaware corporation
(the “Company”), and ROBERT FORBES, JR. (“Forbes”).

 

Section 1. NEWSLETTER

 

  a. Forbes hereby agrees to produce one newsletter per month for twelve months
(12) months. Each such newsletter shall be completed no later than the tenth
(10th) day of each month during the term of this Agreement unless otherwise
agreed to by both parties. Each such newsletter shall focus on design and
culture and consistent with the range, diversity, length, and style of prior
newsletters. Forbes will not perform any services for the Company except as
authorized or requested by the Company.

 

  b. During the term of this Agreement, the Company will provide Forbes with one
personal computer and the assistance of one employee of the Company for up to
fifteen (15) hours each month to assist with the preparation and presentation of
the newsletter. In addition, Forbes will have use of an office and reference
materials and technical support as needed his work for Design Within Reach.

 

Section 2. TERM AND TERMINATION

 

  a. This Agreement is effective as of the Effective Date, and will terminate on
June 30, 2007 (the “Termination Date”), unless terminated earlier pursuant to
subsection (b) below or extended by mutual consent of Forbes and the Company.

 

  b. This Agreement may be terminated for cause by the Company or Forbes upon
the other’s material breach of this Agreement at any time prior to the
Termination Date by giving written notice of termination setting forth in
reasonable detail the basis for the termination and providing the other party
with thirty (30) days’ opportunity to cure.

 

  c. Termination of this Agreement shall not affect (i) the Company’s obligation
to pay for Services previously rendered by Forbes or expenses reasonably
incurred by Forbes for which Forbes is entitled to reimbursement under Section 3
of this Agreement, (ii) Forbes’s continuing obligations to the Company under
Section 5 of this Agreement, or (iii) the parties’ obligations under Section 6
of this Agreement.

 

Section 3. COMPENSATION

 

  a. As compensation for the services to be rendered pursuant to this Agreement,
the Company shall pay to Forbes the sum of $100,000, to be paid monthly
following the performance of the services and commencing with the conclusion of
the first full month following the Effective Date. The Company shall provide
Forbes with health care coverage, with coverage and terms consistent with those
that it provides to its executive officers.



--------------------------------------------------------------------------------

  b. The Company shall reimburse Forbes for out-of-pocket travel expenses,
reasonably incurred by him incident to performing his services under this
Agreement up to $50,000, after submission of reasonably detailed invoices
documenting such expenses. Forbes is responsible for all other travel and other
out of pocket expenses incurred in connection with this agreement.

 

  c. In addition, Forbes shall agree to serve, if elected, as a member of the
Company’s Board of Directors for six (6) months from the Effective Date. As
compensation for his services as a member of the Board of Directors, Company
shall pay Forbes the sum of $25,000, payable in monthly increments of $4,166.66.

 

Section 4. RELATIONSHIP OF THE PARTIES; NONDISPARAGEMENT

 

  a. Notwithstanding any provision of this Agreement to the contrary, Forbes is
and shall at all times be an independent contractor and not an employee of the
Company. Except as provided above, Forbes shall have no right under this
Agreement, or as a result of his services to the Company, to participate in any
other employee, retirement, insurance or other benefit program of the Company,
nor will the Company make any deductions from Forbes’s compensation for taxes,
the payment of which shall be solely Forbes’s responsibility.

 

  b. Forbes shall pay, when and as due, any and all taxes incurred as a result
of his compensation hereunder, including estimated taxes, and if requested by
the Company, provide the Company with proof of said payments. Forbes further
agrees to indemnify the Company and hold it harmless to the extent of any
obligation imposed on the Company: (i) to pay withholding taxes or similar
items; or (ii) resulting from Forbes being determined not to be an independent
contractor.

 

  c. Forbes agrees that during the term of this Agreement, he will not make any
written or oral comments, statements or other pronouncements to the public or to
any individual or individuals outside of the Company that could reasonably be
considered to disparage or criticize the Company or its officers, directors or
employees.

 

Section 5. NONDISCLOSURE OF CONFIDENTIAL INFORMATION

During the term of this Agreement and thereafter, Forbes shall keep all
Confidential Information (as defined below) confidential and will not use such
Confidential Information other than in connection with Forbes’s discharge of his
duties hereunder, and will safeguard the Confidential Information from
unauthorized disclosure. This covenant is not intended to, and does not limit in
any way Forbes’s duties and obligations to the Company under statutory and
common law not to disclose or make personal use of the Confidential Information
or trade secrets. Forbes shall, upon written request of the Company, return to
the Company all written Confidential Information which has been provided to
Forbes and destroy all copies of any analyses, compilations, studies or other
documents prepared by him containing or reflecting any Confidential Information.
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company, including, without
limitation, the Company’s supplier and vendor lists and information, marketing
strategies, pricing policies or characteristics, product or product
specifications, designs, plans, proposals other information of similar
character. For purposes of this Agreement, the Confidential Information shall
not include (i) information which is generally available to the public,
(ii) information obtained by Forbes from third persons not under agreement to
maintain the confidentiality of the same, and (iii) information which is
required to be disclosed by law or legal process.



--------------------------------------------------------------------------------

Section 6. INTELLECTUAL PROPERTY

 

  a. With respect to the newsletters written by Forbes or photographs taken by
Forbes during the term of this Agreement, Forbes shall retain the copyrights to
such articles and photographs and Forbes hereby grants to the Company a
royalty-free, non-exclusive, perpetual license to use all such newsletters and
photographs solely in connection with the Company’s internal publications, web
communications, Design Notes, catalogs and other uses reasonably appropriate for
the Company in the ordinary course of business and consistent with past
practice. No license is granted by Forbes hereby for any other use and in any
other now existing or future media. ROB FORBES should be identified as the
Founder of Design Within Reach and holder of copyright when any articles or
photographs are published by Design Within Reach. Design Within Reach agrees to
prosecute violations and to hold Forbes harmless for third party infringement.

 

  b. With respect to any articles written by Forbes or photographs taken by
Forbes prior to the date of this Agreement, Forbes shall retain the copyrights
to such articles and photographs and Forbes hereby grants to the Company a
royalty-free, non-exclusive, perpetual license to use all such articles and
photographs solely in connection with the Company’s internal publications, web
communications, Design Notes, catalogs and other uses reasonably appropriate for
the Company in the ordinary course of business and consistent with past
practice. No license is granted by Forbes hereby for any other use and in any
other now existing or future media. ROB FORBES should be identified as the
Founder of Design Within Reach and holder of copyright when any articles or
photographs are published by Design Within Reach. Design Within Reach agrees to
prosecute violations and to hold Forbes harmless for third party infringement.

 

Section 7. FACILITATION OF STOCK SALES

The Company agrees to cooperate with Forbes’ efforts to put in place a customary
10b5-1 selling plan with respect to his shares of the Company’s common stock
provided that Forbes seeks to put such plan in place at a time when he could
otherwise purchase or sell the Company’s securities in compliance with the
Company’s insider trading policy. The Company will use commercially reasonable
efforts to provide sufficient disclosure in connection with the Company’s next
quarterly earnings release that insiders may engage in purchases and sales of
the Company’s securities beginning two trading days following such release; it
being understood that the Company shall have no obligation under this Section 7
to provide disclosure regarding any plans or proposals with respect to any
extraordinary transaction, such as a change of control of the Company. The
Company further agrees to work with Forbes to identify one or more purchasers
who might be interested in purchasing his shares in a private transaction.
Forbes agrees that he will provide reasonable advance notice (which in no event
will be interpreted to require Forbes to give more than five business days’
notice) to the Company of any plans by him to sell in excess of 50,000 shares of
the Company’s common stock in any 30-day period and that he will give due
consideration to any proposal by one or more purchasers identified by the
Company to purchase his shares in a private transaction prior to making any such
sale in excess of 50,000 shares in any calendar month.

 

Section 8. RIGHTS AND REMEDIES UPON BREACH

If Forbes breaches or threatens to commit a breach of any of the provisions of
Section 5 of this Agreement, the Company shall have the right and remedy to have
Section 5 specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of Section 5 would cause irreparable
injury to the Company and that money damages would not provide an adequate
remedy



--------------------------------------------------------------------------------

to the Company. The Company shall also have any other rights and remedies
available to the Company under law or in equity.

 

Section 9. MISCELLANEOUS

This Agreement shall be governed in all respects by the laws of the State of
California, without regard to any provisions thereof relating to conflict of
laws among different jurisdictions. In the event either party shall commence any
action or proceeding against the other party by reason of any breach or claimed
breach in the performance of this Agreement, or to seek a judicial declaration
of rights hereunder, the prevailing party in such action shall be entitled to
recover his/her or its reasonable attorneys’ fees and costs. This Agreement is
the entire agreement of the parties with respect to the services to be provided
by Forbes and supersedes any prior agreements between the parties with respect
to the subject matter of this Agreement. This Agreement may only be amended in
writing by the Company and Forbes and their respective permitted successors and
assigns. Forbes may not assign, subcontract or otherwise delegate his
obligations under this Agreement without the Company’s prior written consent.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties and their respective heirs, legal representatives,
successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Having understood and agreed to the foregoing, the Company and Forbes have
signed this Agreement as of the day and year written above.

 

    DESIGN WITHIN REACH

By:

 

/s/ Robert Forbes, Jr.

   

By:

 

/s/ Ray Brunner

Name:

 

Robert Forbes, Jr.

   

Name:

 

Ray Brunner

     

Title:

 

Chief Executive Officer

Dated: June 22, 2006

   

Dated: June 22, 2006